DETAILED ACTION
Response to Amendment
 	This Office action is in response to Applicant’s amendment filed 3/22/2021. Claims 1, 13, 20 and 30 have been amended. Claims 10, 19 and 25 have been canceled. Claims 1-6, 8, 12-16, 18, 20-24 and 28-31 are pending.

 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 	The previously pending rejection to claims 1-6, 8, 10, 12-16, 18-25 and 28-31 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn.

Drawings
 	The drawings filed on 7/8/2016 are acceptable.
 
Allowable Subject Matter
 	Claims 1-6, 8, 12-16, 18, 20-24 and 28-31 are allowed.

Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

- Olli Korjus (Meeting Scheduling Assistant: Automatic scheduling between heterogeneous calendar systems) discloses a software architecture for a meeting scheduling system that allows people to schedule meetings with each other effortlessly and regardless of organizational boundaries.

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE D BOYCE whose telephone number is (571)272-6726.  The examiner can normally be reached on M-F 10a-6:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 






/ANDRE D BOYCE/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        May 31, 2021